Case 8:20-cv-00251-KKM-JSS Document 1-1 Filed 01/31/20 Page 1 of 11 PagelD 65

Filing # 100665909 E-Filed 12/20/2019 02:57:50 PM

IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
IN AND FOR PINELLAS COUNTY, FLORIDA
CIVIL DIVISION

Alexis Paima and Jonathan Palma,

Plaintiff,

Case No.:
Vv. Division:

Safeco Insurance Company of Illinois
and Safeco Insurance Company of
America,

Defendant.

Plaintiffs’ First Complaint

Comes now, the Plaintiffs, Alexis Palma and Jonathan Palma, by and through
the undersigned attorney and sues the Defendants, Safeco Insurance Company of

Illinois and Safeco Insurance Company of America, and alleges:

General Allegations
1. This is an action for damages in excess of Fifteen Thousand Dollars
($15,000.00).
2. At all times material herein, the Plaintiff, Alexis Palma, lived in Palm
Harbor and was a resident of Pinellas County, Florida.
3. At all times material herein, the Plaintiff, Jonathan Palma, lived in Palm

Harbor and was a resident of Pinellas County, Florida.

EXHIBIT

Sate

tabbies*
Case 8:20-cv-00251-KKM-JSS Document 1-1 Filed 01/31/20 Page 2 of 11 PagelD 66

‘\

4, At all times material herein, Defendant, Safeco Insurance Company
of Illinois, is a corporation doing business in the State of Florida as an insurance
company and has business offices for the transaction of its customary business in
Pinellas County, Florida.

5. At all times material herein, Defendant, Safeco Insurance Company
of America, is a corporation doing business in the State of Florida as an insurance
company and has business offices for the transaction of its customary business in
Pinellas County, Florida.

6. . Onor about June 7, 2018, Plaintiff, Alexis Palma, was operating a 2010
BMW 6501, and was stopped on northbound US 19 facing north in Pinellas County,
Florida.

7. At that time and place, an uninsured motorist, was operating a vehicle
and was traveling northbound on US 19, in Pinellas County, Florida.

8. At that time and place, the uninsured motorist negligently operated or

maintained the motor vehicle so that it collided with the Plaintiff's motor vehicle.

Count! - Plaintiff, Alexis Palma’s, Uninsured Motorist Claim Against Safeco

rance Company of Illinois
9. Plaintiff, Alexis Palma, realleges and incorporates into Count | all of
the paragraphs of the “General Allegations" of this complaint as if the same were
more specifically set forth herein, and further alleges:
10. Uninsured motorist, Christopher Cryoskie, had a duty to exercise due

care in the operation of his motor vehicle.
Case 8:20-cv-00251-KKM-JSS Document 1-1 Filed 01/31/20 Page 3.of 11 PagelD 67

11. At the time of the accident, the Uninsured motorist breached that
duty in one or more of the following ways:
a. Driving carelessly;
b. Becoming distracted by engaging in other activities;
Cc. Failing to give due regard in attention to all attendant

circumstances, including the roadway and alll traffic within
his/her zone of risk;

d. Failing to keep a proper lookout;
e. Driving at an excessive speed for the roadway conditions; and
f. Otherwise being negligent in the operation of a motor vehicle.

12. At that time and place, the uninsured motorist negligently and
carelessly operated and maintained the motor vehicle he/she was operating
such that it collided with the vehicle Plaintiff was operating.

13. As a direct and proximate result of the negligence of the uninsured
motorist, the Plaintiff, Alexis Palma, suffered bodily injury and resulting pain and
suffering, disability, disfigurement, mental pain and anguish, loss of capacity for the
enjoyment of life, expense of hospitalization, medical and nursing care and
treatment, loss of earnings, loss of ability to earn money and aggravation of a
previously existing condition. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future. |

14. Aft all times material herein, Plaintiff was insured under a policy of
motor vehicle insurance issued by Defendant, Safeco Insurance Company of

illinois, and said policy provided uninsured motorist coverage, bearing policy
Case 8:20-cv-00251-KKM-JSS Document 1-1 Filed 01/31/20 Page 4 of 11 PagelD 68

number XXXX5458!. A Declaration: Page evidencing such coverage is attached
hereto as Exhibit"A” and made a part this Complaint.

15. The total of all bodily injury liability insurance available as a result of
the subject incident is less than the damages sustained by the plaintiff.

16. Plaintiff has complied with all conditions precedent to the contract
for policy number XXXX5458!.

17. The policy contract represents the entire agreement by the parties,
including the rights and responsibilities of all parties in the resolution and
settlement of accident-related claims. :

18. Plaintiff, Alexis Palma, is an insured person, entitled to benefits under
the Uninsured Motorist portion of the policy.

Wherefore, Plaintiff. Alexis Palma, sues Defendant, Safeco Insurance
Company of illinois, and demands judgment for damages in an amount exceeding
Fifteen Thousand Dollars, exclusive of costs, against the defendant, and demands
a trial by jury.

Count il = Plaintiff, Alexis Palma's, Uninsured Motorist Claim Against Safeco
Insurance Company of America

19. Plaintiff, Alexis Palma, realleges and incorporates into Count II all of
the paragraphs of the “General Allegations” of this complaint as if the same were

more specifically set forth herein, and further alleges:

 

| Plaintiff's policy number has been redacted pursuant to Fla. R. Jud. Admin. 2.425(a)(4}(H) which provides
that designated sensitive information filed with the court must be limited to “(t]he last four digits of any...
insurance policy account number".
Case 8:20-cv-00251-KKM-JSS Document 1-1 Filed 01/31/20 Page 5 of 11 PagelD 69

20. Uninsured motorist, Christopher Cryoskie, had a duty to exercise due
care in the operation of his motor vehicle.
21. At the time of the accident, the uninsured motorist breached that
duty in one or more of the following ways:
a. Driving carelessly;

b. Becoming distracted by engaging in other activities:

on Failing to give due regard in attention to all attendant
circumstances, including the roadway and all traffic within
his/her zone of risk;

d. Failing to keep a proper lookout:
e. Driving at an excessive speed for the roadway conditions; and
f. Otherwise being negligent in the operation of a motor vehicle.

22. At that time and place, the uninsured motorist negligently and
carelessly operated and maintained the motor vehicle he/she was operating
such that it collided with the vehicle Plaintiff was operating.

23. Asa direct and proximate result of the negligence of the uninsured
motorist, the Plaintiff, Alexis Palma, suffered bodily injury and resulting pain and
suffering, disability, disfigurement, mental pain and anguish, loss of capacity for the
enjoyment of life, expense of hospitalization,‘ medical and nursing care and
treatment, loss of earnings, loss of ability to earn money and aggravation of a
previously existing condition. The losses are either permanent or continuing and
Plaintiff will suffer the losses in the future.

24. At all times material herein, Plaintiff was insured under an umbrella

policy of motor vehicle insurance issued by Defendant, Safeco Insurance
Case 8:20-cv-00251-KKM-JSS Document 1-1 Filed 01/31/20 Page 6.of 11 PageID 70

Company of America, and said policy provided uninsured motorist coverage,
bearing policy number XXXXX47942, A Declaration Page evidencing such
coverage is attached hereto as Exhibit "B", and made a part this Complaint.

25. The total of all bodily injury liability insurance available as a result of
the subject incident is less than the damagés sustained by the plaintiff.

26. Plaintiff has complied with all conditions precedent to the contract
for policy number XXXXX47942,

27. The policy contract represents the entire agreement by the parties,
including the rights and responsibilities of all parties in the resolution and
settlement of accident-related claims.

28. Plaintiff, Alexis Palma, is an insured person, entitled to benefits under
the Uninsured Motorist portion of the policy.

Wherefore, Plaintiff, Alexis Palma, sues Defendant, Safeco Insurance
Company of America, and demands judgment for damages in an amount
exceeding Fifteen Thousand Dollars, exclusive of costs, against the defendant, and

demands a trial by jury.

 

2 Plaintiff's policy number has been redacted pursuant to Fla. R. Jud. Admin. 2.425(a) (4}(H) which provides

that designated sensitive information filed with the court must be limited to “[t]he last four digits of any...
insurance policy account number”.

&
Case 8:20-cv-00251-KKM-JSS Document 1-1 Filed 01/31/20 Page 7 of 11 PagelD 71

nt Jil — Plaintiff, Jonat ’s 1 f Consortium
Claim Against Safeco Insurance Company of Illinois

29. — Plaintiff, Jonathan Palma, realleges and incorporates into Count Ill all
of the paragraphs of the “General Allegations” of this complaint as if the same
were more specifically set forth herein, and further alleges: -

30. Af the time of the accident complained of in Plaintiffs’ Complaint,
the Plaintiffs were married and continue to be married,

31. That as a result of the negligent acts of an uninsured motorist,
Christopher Cryoskie, the Plaintiff, Alexis Palma, was caused to suffer devastating
permanent injuries.

32. That as a result of the negligent acts of an uninsured motorist,
Christopher Cryoskie, Plaintiff, Jonathan Palma, was caused to suffer and will
‘continue to suffer in the future, loss off consortium, loss of society, services,
affection, and assistance from his wife, Alexis Palma, all to the detriment of their
marital relationship.

33. That all injuries and damages were caused solely and proximately by
the negligence of the uninsured motorist, Christopher Cryoskie.

Wherefore, Plaintiff, Jonathan Palma, sues Defendant, Safeco Insurance
Company of lllinois, and demands judgment for damages in an amount exceeding
Fifteen Thousand Dollars, exclusive of costs, against the Defendant, and demands

Q trial by jury.
Case 8:20-cv-00251-KKM-JSS . Document 1-1 Filed 01/31/20 Page 8 of 11 PagelID 72

Count IV - Plaintiff, Jonathan Palma’s, Loss of Consortium
Cc ainst Safeco Insuran f America

34. Plaintiff, Jonathan Palma, realleges and incorporates into Count IV
all of the paragraphs of the “General Allegations” of this complaint as if the same
were more specifically set forth herein, and further alleges:

35. At the time of the accident complained of in Plaintiffs’. Complaint,
the Plaintiffs were married and continue to be married.

36. That as a result of the negligent acts of an uninsured motorist,
Christopher Cryoskie, the Plaintiff, Alexis Palma was caused to suffer devastating
permanent injuries.

37. That as a result of the negligent acts of an uninsured motorist,
Christopher Cryoskie, Plaintiff, Jonathan Palma, was caused to suffer and will
continue to suffer in the future, loss off consortium, loss of society, services,
affection, and assistance from his wife, Alexis Palma, all to the detriment of their
marital relationship.

38. That all injuries and damages were caused solely and proximately by
the negligence of the uninsured motorist, Christopher Cryoskie.

Wherefore, Plaintiff, Jonathan Palma, sues Defendant, Safeco Insurance
Company of America, and demands judgment for damages in an amount
exceeding Fifteen Thousand Dollars, exclusive of costs, against the Defendant, and

demands a trial by jury.
Case 8:20-cv-00251-KKM-JSS Document 1-1 Filed 01/31/20 Page 9 of 11 PagelD 73

NOTICE OF DESIGNATION OF PRIMARY E-MAIL ADDRESS
FOR SERVICE BY ELECTRONIC MAIL

The law firm of The Nurse Lawyer, P.A. files this appearance as attorney of
record for Plaintiff, Alexis Palma, in the above-styled cause, and pursuant to F.R.J.A.
2.516, designates the following e-mail address for service by electronic mail:

serviceGthenurselawyer.com

Respectfully submitted December 20, 2019.

 

Maryann Furman, RN, Esq.
Tne Nurse Lawyer P.A.

201 Alt 19S

Palm Harbor, FL 34683
Telephone: (727) 807-6182
Facsimile: (727) 848-6182

Fla. Bar No.: 0026535
service@thenurselawyer.com
Attorney for Plaintiffs
Case 8:20-cv-00251-KKM-JSS Document 1d oof slGGP1/31/20 Page 10 of 11 PagelD 74
Filing # 100665909 E-Filed 12/20/2019 02:57:50 PM

Safeco [psllelece Auto Policy#,lS458

A Liberty Mutual Company

EVIDENCE OF COVERAGE

This certifies that the policy of insurance identified here was issued by an authorized insurer and is in force. Coverage meets the limits required by law

Date Prepared: 09/20/2016

Effective Date: 09/20/2016 Expiration Date 09/20/2017

lasured:

JONATHAN PALMA
Alexis M Palma

Agent:

TRITON INSURANCE GROUP INC
100 N STATE ROAD 7
MARGATE, FL 33063-4520

Phone Number (813) 948-5990
Agent # 524550

Emait MZUBERO@TRITONAGENCY.COM

Vehicle Number 2 2010 BMW 6501 VIN WBAEBSC50AC224998

24 Hour Claims Hotline: 1-800-332-3226
A formal auto ID card will be issued. If not received in 30 days please contact your agent.

Safeco Insurance Company of Illinois

***ELECTRONICALLY FILED 12/20/2019 02:57:48 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***

 
Case 8:20-cv-00251-KKM-JSS D Cument 1d oobsGP1/31/20 Page 11 of 11 PagelD 75

ase

Filing # 100665909 E-Filed 12/20/2019 02:57:50 PM

Srlicees INSULANce.. Umbrella Policy# IB4794
A Liberty Mutual Company

Customer Information Agent Information

JONATHAN PALMA TRITON INSURANCE GROUP INC

ALEXIS M PALMA 100 N STATE ROAD 7

   

MARGATE, FL 33063-4520

Phone Number: (813) 948-5990
Date Prepared: 09/20/2016 Email: mzubero@tritonagency.com

Policy Period: 09/20/2016 to 09/20/2017 Agent #: 524550

 

 

PRIMARY RESIDENCE

AUTO LIMITS Limit Premium
Liability $500,000 --

UMBRELLA COVERAGES Limit Premium
Liability (includes one auto and primary residence) $1,000,000 $114.00

Retained Limit $250 Included
Uninsured Motorists $1,000,000 $255.00

OTHER AND OPTIONAL COVERAGES Number Premium
Additional Autos and Motorhomes 2 $76.00

PREMIUM SUMMARY Premium

Umbrella Coverages $369.00

Other and Optional Coverages $76.00

lYour total policy premium for 12 months is $445.00]

 

This quote is provided without cost or obligation, It 1s not a contract or binder of coverage.

Safeco Insurance Company of America

***ELECTRONICALLY FILED 12/20/2019 02:57:48 PM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***

 
